UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)January 22, 2013 Datawatch Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-19960 02-0405716 (Commission File Number) (IRS Employer Identification No.) Quorum Office Park 271 Mill Road Chelmsford, Massachusetts (Address of Principal Executive Offices) (Zip Code) (978) 441-2200 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 22, 2013, Datawatch Corporation (“Datawatch”) issued a press release reporting its financial results for its quarter ended December 31, 2012.A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. The information contained herein, including in the exhibits attached hereto and incorporated herein by reference, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.The information contained herein and in the accompanying exhibits shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Datawatch, whether made before or after the date hereof, regardless of any general incorporation language in such filings. Item 9.01 Financial Statements and Exhibits (d)Exhibits The following Exhibit is furnished as part of this report: Exhibit No.Description Press release issued by Datawatch Corporation, dated January 22, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATAWATCH CORPORATION Date: January 22, 2013 By: /s/Michael A. Morrison Name:Michael A. Morrison Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release issued by Datawatch Corporation, dated January 22, 2013.
